259 S.W.3d 552 (2008)
James E. GRANBERRY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90107.
Missouri Court of Appeals, Eastern District, Division Three.
March 18, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 21, 2008.
James E. Granberry, Jefferson City, MO, pro se.
Jeremiah W. (Jay) Nixon, Atty. Gen., Michael J. Spillane, Assistant Attorney General, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
James E. Granberry appeals the judgment entered after he filed a petition for declaratory judgment and a writ of coram nobis[1] stemming from the denial of his motion for post-conviction relief under Rule 24.035. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).
NOTES
[1]  We note that "writ of coram nobis ... are abolished." Rule 74.06(d).